                                                                           Woodbridge Corporate Plaza
                                                                           485B Route 1 South, Suite 330
                                                                           Iselin, New Jersey 08830
                                                                           Telephone: (732) 582-6344
                                         Stern & Eisenberg, PC             Facsimile: (732) 726-8719
                                        www.sterneisenberg.com             sweisblatt@sterneisenberg.com


                                              January 10, 2019
      Judge Robert D. Drain
      United States Bankruptcy Court
      Southern District of New York


       Re:          Kristen M. Farley
       Case Number: 16-23672
       Subject:     Status Report of Loss Mitigation between Debtor and Creditor

Dear Judge Drain:

       On October 18, 2018, Creditor offered Debtor a Trial Modification Plan. Debtor indicated that she
would not be able to accept the trial under its terms. The terms are copied hereto:




       Debtor indicated that she would not be able to make such a large down payment and counter-offered
$10,000 upfront with an additional $3,000.00 split over the 9-month trial for a total of $13,000.00.

       Creditor responded that it is willing to accept a down payment of $10,000.00 with the remaining
$15,000.00 over the 9-month trial, but it cannot reduce the total down payment amount.

       The November 28 loss mitigation status conference was adjourned to see whether the Debtor and
Creditor could come to a resolution for the trial modification offer. Additionally, the court required Debtor
to make adequate protection payments for December and January. Debtor has not made the payments that
were required by your Honor.
        Our office made numerous attempts after the LM conference to set up a joint conference call with
Debtor and an employee with full Settlement Authority to discuss the file and review potential work-outs.
However, our office has had difficulty arranging the conference with Debtor’s Attorney. Frustrated by the
inability to conduct the conference, Creditor went ahead and extended a second trial offer on December
19, 2018 as follows:

  1. $25,000.00 good faith payment: $10,000.00 in immediately and remaining to paid over the nine
     month trial period and due in full at the end of the trial
  2. Regular payment to be made in January
  3. Trial period payments: Begin February
  4. Offer expires December 24, 2018.

       We eventually conducted the conference call on December 28, 2018. During the conference, it was
expressed repeatedly that Creditor will not accept an amount below the $25,000.00 and that it must be
received over the 9-month trial.

       During the conference call Debtor’s Attorney believed that his client did not have available funds
for the down payment and indicated that the $10,000.00 would be a loan from borrower’s child.
Debtor’s attorney stated that there is nothing more that she can offer.

       Contrary to Debtor Attorney’s statement however, Ms. Farley submitted a loss mitigation packet
and filed a Bankruptcy Petition that indicates she has available funds for the down payment. This
information was brought to the Debtor Attorney’s attention during the conference call.

       Ms. Farley’s loss mitigation application, indicates on page 5 that she has the following accounts:
   •   401K – $46,106.00
   •   Savings - $2,200
   •   Pension/Annuity - $160,591.89

Screen Print of Loss Mitigation Application:
        This also coincides with Ms. Farley’s BK petition, which is copied below, showing she has a 401(k)
and Pension. When Ms. Farley filed for bankruptcy in 2015, her Petition indicated that she had $23,438.00
in the 401(k). Ms. Farley has been contributing to both accounts during her bankruptcy but has failed to
make a single post-petition mortgage payment. The last full PITI payment received on this Loan was
April 3, 2010, and the Loan is due for September 1, 2009.

Screen Print of Chapter 13 BK Petition:




       Creditor acknowledges that Debtor has submitted a letter stating that she cannot withdraw from her
Pension, however no such proof has been submitted for the 401(k) showing she is unable to withdraw
from that account.

        After Debtor’s Attorney indicated that he was not aware of the 401(k), Creditor agreed to allow a
few more days for explanation before making a final determination. Our office reached out to Debtor
Attorney’s office on January 4th, 7th, and 9th, but we have not received an explanation for the 401(k), nor
proof that she cannot withdraw from it.

       The borrower is more than $50,000 behind in post-petition payments. The borrower has not made
any payments as directed by the Court from the last hearing.

       As a result, Creditor is filing a concurrent Request for Termination for the above reasons. If for
any reason the Debtor obtains proof that she cannot withdraw from her 401(k), Creditor will take this into
consideration, however Debtor’s Attorney has failed to provide same after repeated requests.

        Creditor vehemently requests the LM be terminated, however if you Honor believes it is appropriate
to allow additional time for Debtor to provide explanation for the 401K, then we respectfully request that
your Honor set a drop dead date for adequate protection payments, proof that Debtor cannot withdraw from
the 401(k), and require Debtor’s Attorney file a status report indicating proof and compliance of same.

     Please do not hesitate to contact our office with any questions.

     Sincerely,
     /s/ Stacey Weisblatt, Esq.
     Stacey Weisblatt, Esquire
     STERN & EISENBERG, P.C.
